UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1432



ULISSES M. BASTOS,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-326-230)


Submitted:   October 20, 2004             Decided:   November 4, 2004


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Antonio M. Zaldana, LAW OFFICE OF ANTONIO M. ZALDANA, Los Angeles,
California, for Petitioner. Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, Sarah Maloney,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ulisses M. Bastos, a native and citizen of Brazil,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen and dismissing his

appeal of the immigration judge’s denial of his motions to reopen

and reconsider. We have reviewed the administrative record and the

Board’s order and find that the Board did not abuse its discretion.

See INS v. Doherty, 502 U.S. 314, 323-24 (1992).       Additionally, we

conclude that Bastos’s due process claim is without merit.            See

Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th Cir. 2004);

Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir. 2002).

          Accordingly,   we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITION DENIED




                                - 2 -